Supreme Court of Texas
                            ══════════
                             No. 21-1050
                            ══════════

                               John Doe,
                               Petitioner,

                                    v.

                 Roman Catholic Diocese of Dallas,

                              Respondent

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the Fifth District of Texas
   ═══════════════════════════════════════

      JUSTICE LEHRMANN, concurring in the denial of the petition for
review.

      In a well-reasoned opinion, the court of appeals held that the
ecclesiastical-abstention doctrine bars Doe’s fraud claims, which are
premised on the Diocese’s implementation of an internal policy relating
to its investigation of Doe’s allegation that a priest had sexually abused
him years earlier. 2021 WL 3556830, at *1 (Tex. App.—Dallas Aug. 11,
2021). As the court explained, courts may not adjudicate claims that
ask us to evaluate whether the church followed its own canonical rules
and internal-affairs policies. See In re Diocese of Lubbock, 624 S.W.3d
506, 514 (Tex. 2021) (noting that “if the substance and nature of the
plaintiff’s claims are inextricably intertwined with matters of doctrine
or church governance, then the case must be dismissed”). I thus agree
with this Court’s decision to deny Doe’s petition for review.
      I write separately to reiterate important limiting principles
recognized in our ecclesiastical-abstention precedent.      First, though
courts must “defer[] to religious entities’ decisions on ecclesiastical and
church polity questions,” we will decide non-ecclesiastical issues “based
on the same neutral principles of law applicable to other entities.”
Masterson v. Diocese of Nw. Tex., 422 S.W.3d 594, 596 (Tex. 2013).
      Second, and relatedly, “a church is not immune from tort liability
merely because it is a church.” In re Diocese of Lubbock, 624 S.W.3d at
514 n.2. Nor may a church transform a tort or crime into protected
religious conduct merely by enacting a policy that touches on it. Cf. id.
at 514 n.3 (noting that “conduct even under religious guise remains
subject to regulation for the protection of society” (quoting Pleasant
Glade Assembly of God v. Schubert, 264 S.W.3d 1, 12 (Tex. 2008))). But
that simply is not what happened here. Doe does not assert claims of
sexual abuse against the Diocese, nor does he claim that the Diocese
negligently or intentionally allowed the accused priest to harm others
despite its knowledge. Rather, as the Diocese argues, Doe’s claim is
“based on the allegation that the Diocese did not fulfill its alleged
promise to follow the ecclesiastical processes described in the Policy
when it conducted its investigation into Petitioner’s allegations and
secured the priest’s resignation.”      The court of appeals correctly
determined that resolving Doe’s claims would require “reach[ing] behind




                                    2
the ecclesiastical curtain.”   2021 WL 3556830, at *8 (quoting In re
Diocese of Lubbock, 624 S.W.3d at 515).
      Accordingly, this case does not present the Court with the
opportunity to apply the recognized limits of the ecclesiastical-
abstention doctrine and thereby ensure a religious entity does not
escape tort liability merely because it is a religious entity. But the Court
will not hesitate to do so in an appropriate case.
      With these additional thoughts, I respectfully concur in the denial
of the petition for review.



                                         Debra H. Lehrmann
                                         Justice

OPINION FILED: October 21, 2022




                                     3